DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the processing circuitry is further configured to create the templates corresponding to the operations and to acquire the templates created by the processing circuitry”.   It not clear why the processing something would need to acquire the templates that it created.  If the processing circuitry created the templates then it would already be in possession of the templates and would not need to “acquire” them.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. US 2020/0201297 (“Konishi”).
Konishi discloses:
1.	A creation device (e.g., [0089]-[0092]) for creating an instruction for controlling a second industrial machine with a first industrial machine to execute a predetermined operation, comprising:
processing circuitry configured to obtain a plurality of templates corresponding to a plurality of operations respectively, control display of a template corresponding to an operation selected from the plurality of operations in a creation screen, and create an instruction for the operation selected from the plurality of operations based on the operation with respect to the template displayed in the creation screen (e.g., [0083]-[0089], Fig. 5).
8.	The creation device according to claim 1, wherein the processing circuitry is further configured to control a plurality of other industrial machines of different types from each other, and the processing circuitry is further configured to acquire a template according to a selected type among the different types controlled by the processing circuitry (e.g., [0060]-[0065], Fig. 2).  
9.	The creation device according to claim 1, wherein the templates are data in a first format, the processing circuitry is further configured to control display of the template in the creation screen by performing conversion such that data in the first format (e.g., Fig. 5: table format) is displayed as data in a second format (e.g., Fig. 4, [0077]), and create the instruction by using an application that converts data in the first format to data in the second format.
10.	The creation device according to claim 1, wherein the processing circuitry is further configured to create the templates corresponding to the operations and to acquire the templates created by the processing circuitry (e.g., [0083]-[0089], Fig. 5).  
11.	The creation device according to claim 1, wherein the second industrial machine is a robot controller, the robot controller includes circuitry configured to execute the plurality of operations based on a plurality of robot programs stored in the robot controller and created in a first language, the templates are described in a second language, and the processing circuitry is further configured to create the instruction in the second language (e.g., [0065]).
13.	A creation method (e.g., [0089]-[0092]) for creating an instruction for controlling a second industrial machine with a first industrial machine to execute a predetermined operation, comprising: 
obtaining a plurality of templates corresponding to a plurality of operations respectively;
displaying a template corresponding to an operation selected from the plurality of operations in a creation screen; and
creating the instruction for instructing the operation selected from the plurality of operations based on the operation with respect to the template displayed in the creation screen (e.g., [0083]-[0089], Fig. 5).
14.	A non-transitory computer readable medium having stored thereon a program created by a creation method (e.g., [0089]-[0092]) for creating an instruction for controlling a second industrial machine with a first industrial machine to execute a predetermined operation, the creation method comprising:
obtaining a plurality of templates corresponding to a plurality of operations respectively;
displaying a template corresponding to an operation selected from the plurality of operations in a creation screen; and
creating an instruction for instructing the operation selected from the plurality of operations based on the operation with respect to the template displayed in the creation screen (e.g., [0083]-[0089], Fig. 5).

Allowable Subject Matter
Claims 2-7, 12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
12/03/22